JELKE, J.
We are of opinion that the act of April, 1904, entitled an, “Act for the relief of county treasurers and county commissioners” does not contravene Sec. 16, Art. 1; See. 32, Art. 2; or Sec. 1, Art. 4 of the constitution, as being legislative interference with the judgment of a court.
This act is passed in recognition of the binding force and effect of the judgment of the Supreme Court in cause No. 8737, in deference to said judgment and because of it.
Neither is said act opposed to Sec. 28, Art. 2 of the constitution as being retroactive. The power to make laws recognizing the moral claim involved in past transactions has always been recognized by the highest tribunals and never held to be retroactive in the sense provided against this and similar constitutional sections.
The legislature was fully informed as to all facts with which it was dealing, and no mistake of fact appearing, no matter what we may think of the wisdom or'moral purpose of this act, the conscience of the legislature is not to be measured by the conscience of this court.
The courts will not review this phase of an act of the legislature. We approve the opinion of the court below and its judgment will be affirmed.
Giffen and Swing, JJ., concur.